       Case 1:18-cv-00286-NF-KHR Document 17 Filed 11/13/18 Page 1 of 1




                             8QLWHG6WDWHV'LVWULFW&RXUW
                                 )RU7KH'LVWULFWRI1HZ0H[LFR

 '$9(-867,&(
                    3ODLQWLII
 YV                                                           &LYLO1R&9)

 0,=8+2%$1./7'DQG0$5.
 .$53(/(6
                   'HIHQGDQWV


                                 -8'*0(17,1$&,9,/$&7,21

       7KH&RXUWKDYLQJJUDQWHG'HIHQGDQWV¶0RWLRQWR'LVPLVV3ODLQWLII'DYH-XVWLFH¶VFODLPV

RQ1RYHPEHUDQGWKH&RXUWKDYLQJRUGHUHGWKDW3ODLQWLII¶V&RPSODLQWEHGLVPLVVHGIRUODFN

RIMXULVGLFWLRQ7KLVFDVHLVGLVPLVVHGZLWKRXWSUHMXGLFH

       'DWHGWKLVWKGD\RI1RYHPEHU



                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                          BBBBBBBBBBBBBBBBB
                                                                         B BB
                                                                            B BBBBBBB
                                                                                    B BBBBBBBBBBBBBBB
                                                              Clerk off Court
                                                                            r or
                                                                        Couurt or Deputy
                                                                                  Deeppuuty Clerk
                                                                                  D
